MEMORANDUM**
Appellant William B. Goodheart, M.D. (“Dr.Goodheart”) appeals the district court’s order denying summary judgment of Appellee Frank DuMont’s (“DuMont”) claim for relief under 42 U.S.C. § 1983 on the basis of qualified immunity. Because the parties are familiar with the factual and procedural history of the case, we will not recount it here.
We have jurisdiction under 28 U.S.C. § 1291, and we affirm. See Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 86 L.Ed.2d 411 (1985). This court’s prior precedent, Jensen v. Lane County, 222 F.3d 570 (9th Cir.2000), in which we held that a government-contracted psychiatrist affiliated with a private firm was not categorically entitled to qualified immunity, controls the outcome of this case. Although qualified immunity is not categorically available to Dr. Goodheart, he “may be able to assert an affirmative good faith defense” to liability under § 1983. Id. at 580, n. 5 (citing Richardson v. McKnight, 521 U.S. 399, 413, 117 S.Ct. 2100, 138 L.Ed.2d 540 (1997); Wyatt v. Cole, 504 U.S. 158, 169, 112 S.Ct. 1827, 118 L.Ed.2d 504 (1992)).
We deny DuMont’s motion for double attorneys’ fees and costs related to this appeal and deny Dr. Goodheart’s motion for sanctions and motion to strike Du-*428Mont’s brief. We grant the parties’ cross-motions to seal certain excerpts of record.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.